Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 -5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Based upon consideration of all of the relevant factors with respect to the claim as a whole, claim(s) 1-5 are determined to be directed to an abstract idea. The rationale for this determination is explained below:
When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas. Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. (2014).
To determine whether a claim is patent eligible and not directed to a judicial exception, one skilled in the art must first determine whether the claims can be classified in one of the four recognized statutory categories, i.e., a process, a machine, a manufacture or a composition of matter. See MPEP 2106(1). In the instant case, each of claims 1-5 recite a method for determining an operating state of a battery with respect to one or more use profiles in the preamble, and therefore meet the statutory requirements discussed in MPEP 2106(1) as being directed to a method.
Next, a two-part analysis, as discussed in Alice Corp. v. CLS Bank International, 573 U.S._, 134S. Ct. 2347 (2014), is used to determine whether the subject matter recited in the claims are directed to a recognized judicial exception, and if so, is there additional limitations in the claims that would amount to significantly more than the judicial exception, either individually or as an ordered combination, so as to render the claims patent eligible. This two-part analysis is the subject of the 2019 Interim Eligibility Guidance. In part one of the analyses, one skilled in the art must determine whether the claims at issue are directed to a judicial exception, i.e., laws of nature, natural phenomena, or abstract ideas. Claims 1-5 are directed to a method for determining an operating state of a battery with respect to one or more use profiles. This is achieved by: defining, for the one or more use profiles, operational limits of said battery depending on parameters of the battery, wherein said operational limits delimit an operational zone in which the battery carries out the one or more use profiles and a non-operational zone in which the battery does not carry out the one or more use profiles (which is routinely practiced in the art with respect to the process of monitoring of aging parameters of the battery), determining the operating state of the battery for a given one of the one or more use profiles based upon determining the parameters (this is also routinely practiced in the art) and comparing the operational limits and the parameters of the battery and positioning the battery in the operational or non-operational zone based on these measured quantities. 

ANALYSIS
Claim 1-5 are ineligible.
Regarding independent claim 1: The defining of operational limits and operating status cab be done by mental step which a person can decide or define limits mentally; determining and comparing operating status is mathematical formulae/models and obtaining and comparing data which has been held to be non-patentable. 
This basic concept of gathering data/information and comparing new and stored information mathematical formulae have been identified by the courts as an abstract idea (comparing information regarding a sample or test subject to a control or target data (Ambry, Myriad CAFC), collecting and comparing known information (Classen), comparing data to determine a risk level (Perkin-Elmer), obtaining and comparing intangible data (Cybersource), and comparing new and stored information and using rules to identify options (SmartGene)).
Regarding depending claims 2-5, analyzing one or more of the parameters of the battery comprise a temperature, a level of charge of the battery, and one or more ageing parameters of the battery also a mathematical formulae/models and obtaining and comparing data which has been held to be non-patentable.
Step 1: This part of the eligibility analysis evaluates whether the claim falls within any statutory category. MPEP 2106.03. The claim recites at least one step or act, including calculating a ratio. Thus, the claim is to a process, which is one of the statutory categories of invention (Step 1: YES).
Step 2A Prong One: This part of the eligibility analysis evaluates whether the claim recites a judicial exception. As explained in MPEP 2106.04(II) and the October 2019 Update, a claims 1 & 17 recite a judicial exception when the judicial exception is “set forth” or “described” in the claim. Claim 1 recites the limitations of the first two steps wherein “defining” is fairly broad as written and would appear to fall under human observation and evaluation, mental step wherein a person can decide or define limits mentally e.g., monitoring/evaluating spectral data of an electrical characteristic (e.g., current, voltage) displayed on a computer screen, oscilloscope or other instrument, or even on paper/printout.  The third step of “determining  & comparing” is also broad, wherein the broadest reasonable interpretation of “comparing” might include, for example, assessing the relative size of the signals, e.g., which signal is larger, smaller, etc.  In at least this sense, “comparing” implies some sort of mathematical relationship. “Comparing” might even fall under human evaluation, e.g., assessing the relative magnitudes of the signals based simply on visual observation of the data/information appearing on a computer screen or paper/printout.  Therefore, given that the claims recite a method of determining an operating state of a battery with respect to one or more use profiles at a very high level of generality, with no practical system constraints that would tie the concepts to any real world environment, the claim limitations, taken individually, and also taken as a combination, do not result in the claim as a whole amounting to significantly more than the judicial exception thus the above steps are particular use of the abstract idea to determine a fault distance from the monitoring location probably extends beyond a mere field of use or technological environment limitation and imposes sufficiently meaningful limits on the abstract idea (In this case, “comparing” is sufficiently broad to mean a mathematical concept in of itself, e.g., comparing to assess which signal is bigger/smaller).  With respect to a mathematical relationship determination, it’s important to consider whether the claim recites a mathematical concept or merely limitations that are based on or involve a mathematical concept.  A claim does not recite a mathematical concept if it is only based on or involves a mathematical concept.  See MPEP 2106.04(a)(2).I.  Accordingly, limitation (a) recites a judicial exception (an abstract idea that falls within the mathematical concept and mental process groupings in the 2019 PEG, and a law of nature), and the analysis must therefore proceed to Step 2A Prong Two.
Step 2A Prong Two: This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 2019 PEG Section III(A)(2), 84 Fed. Reg. at 54-55. Besides the abstract idea, the claim recites the additional element of “determining the operating state of the battery for a given one of the one or more use profiles based upon determining the parameters; and comparing the operational limits and the parameters of the battery and positioning the battery in the operational or non-operational zone” in limitation (b). Although this limitation indicates that the first set comparison value is used to obtain/derive a fault distance from the first monitoring location.  This step is also very broad.  Under this prong, the part where determining whether (1) this limitation applies the abstract idea(s) in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception or (2) this limitation merely generally links use of the judicial exception to a particular technological environment or field of use. 
Accordingly, limitation (b) does not integrate the recited judicial exception into a practical application and the claim is therefore directed to the judicial exception (Step 2A: YES).
In part two of the two-part analysis, one skilled in the art must determine whether the claims recite additional limitations that would amount to significantly more than the judicial exception (in this case that would be an abstract idea), either individually or as an ordered combination. The additional steps of claim 1 including defining, for the one or more use profiles, operational limits of said battery depending on parameters of the battery, wherein said operational limits delimit an operational zone in which the battery carries out the one or more use profiles and a non-operational zone in which the battery does not carry out the one or more use profiles; determining the operating state of the battery for a given one of the one or more use profiles based upon determining the parameters as it merely data gathering performed in a manner that is well-known and practiced in the art; inducing frequencies is routinely practiced in the art with respect to propagating fault signal of the electrical characteristic at a second frequency of the plurality of frequencies is also routinely practiced in the art; and positioning the battery in the operational or non-operational zone based on these measured quantities.
Additionally, the functions described in the claims are conventional features of the generalized application of determining locating a fault in a power transmission medium. The standard for claim interpretation provided in the case law does not necessarily reflect that used by examiners during prosecution (MPEP 2111).
During prosecution, patent examiners construe the broadest reasonable interpretation of a claimed invention in a manner consistent with the use of the claim terms in the specification and drawings and also consistent with the interpretation that those skilled in the art would reach. While courts may use a different approach, it would be improper for the examiner to import claim limitations from the specification by reading disclosed features into a claim when the claim language is broader than the embodiments described in the specification (MPEP 2111.01). Therefore, given that the claims recite a method of determining an operating state of a battery with respect to one or more use profiles at a very high level of generality, with no practical system constraints that would tie the concepts to any real world environment, the claim limitations, taken individually, and also taken as a combination, do not result in the claim as a whole amounting to significantly more than the judicial exception.
The additional elements or combination of elements in the claims other than the abstract idea per se amounts to no more than details of the abstract idea and extra solution activity including functions that are well-understood, routine and conventional activities previously known to the industry: comparing data (claims, 2, 3, 5, 8, 12, 13 & 16-18) and the details thereof including theoretical models or equations (claims 4 & 16), detecting at a normalized frequency (claims 1, 4, 8, 12, 13 & 17-18), and extra solution activity which uses the data to generically compare/calibrate to a like-measurement.
Viewed as a whole the additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.
Therefore, the claim 1-5 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palanisamy (U.S. 4,968,942) in view of Eckert et al. (U.S. 2017/0052229 A1).
Regarding claim 1, Palanisamy discloses in Figs. 2 & 4-7 a method for determining an operating state of a battery with respect to one or more use profiles (via profile of current and voltages disclose in claim 17), comprising: 
defining, for the one or more use profiles (as see in Fig. 7, wherein profile of current or voltage having increasing applied current or voltage “ramp up” and decreasing applied current or voltage “ramp down” directions is imposed onto the battery by the charging system and the battery response voltage or current is measured, the state of charge being determined from the current at which gas inside said battery stops evolving in the ramp down direction, see column 7 lines 1-30 and column 8 lines 1-20), operational limits of said battery  depending on parameters of the battery (see Fig. 5, column 9, lines 35-45, wherein a preset limit of internal resistance of the battery, lower than a preset percentage of original capacity and a state of charge higher than 80%, advises the user to change the battery); wherein said operational limits delimit an operational zone or loop (see Fig. 6 shows acceptable limits) in which the battery carries out the one or more use profiles and a non-operational zone in which the battery does not carry out the one or more use profiles (see Fig. 2 and steps 1-3 wherein the monitor then reads the values of all variables typically representing the required/operational characteristics (operating and non-operating loop) of the aircraft battery system and the battery in step 2; this step is equivalent to step 21. It will be understood by those practicing the art that step 2 is not necessary in the commercial device since it will have a dedicated microprocessor with a continuous loop for the sequence of operations. In step 3, monitor measures the ambient temperature (T), battery voltage (V), the power source voltage (Vs), current (I) using the shunt or other current sensing device, and real time (t). The power source in the test circuit, illustrated in FIG. 3, is a power supply with voltage and current ratings equal to the output voltage and current of an automotive alternator/regulator. Hereafter, the combination of alternator, rectifier, voltage and current controllers will be referred to as the power source); 
determining the operating state of the battery (see claim 9) for a given one of the one or more use profiles based upon determining the parameters (see column 8, lines 10-50); and 
comparing the operational limits resulting and the parameters of the battery (see example 6 & claims 13-16, wherein the battery capacity determined by the monitor compared well with the battery parameters data. The monitor advised to change the battery when it detected half or less of the original capacity under fully charged condition, high internal resistance and high reliable temperature limit when no other problem regarding the battery is detected).
Palaisamy fails to disclose the step of positioning the battery via microprocessor function to place the battery in the operational or non-operational zone.  
In related art, US 2007/0069734 to Eckert et al.  discloses the step of placing the battery in the operational or non-operational zone/loop (see pars. 0021-0023, claims 1 & 8-9). 
It therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the operational status of the battery as disclosed by Palanisamy to be able to position the battery via microprocessor function to place the battery in the operational or non-operational zone as taught by Eckert et al.  as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order to improve battery condition base on the operating state of a battery making it possible to provide the operating state of the battery with respect to a use profile in order in particular to implement actions for acting on the operating parameters of the battery so that it is in a position to satisfy the use profile that is demanded of it (see Eckert et al. ’s pars. 0044, 0047 & 0050). 

    PNG
    media_image1.png
    562
    442
    media_image1.png
    Greyscale

As to claim 2, Palanisamy discloses wherein the parameters of the battery comprise temperature (see Fig. 5), a level of charge of the battery (see table 1, column 12) and one or more ageing parameters of the battery (see Fig. 7 shows wherein battery charging level and/or aging).
As to claim 3 Palanisamy discloses wherein the one or more aging parameters of the battery comprise an internal resistance (see Fig. 5) and an available capacity of the battery (see table 1 & column 9, lines 10-27). 
As to claim 4 Palanisamy discloses further analyzing one or more of the parameters, which one or more analyzed parameters are to be adjusted for the battery to return to the operational zone (see Fig. 7, steps 14-18, wherein analyzing the current may be increased from 0 to 20 A in 60 seconds, held at this level for 5 seconds, and decreased from 20 to 0 A in 60 seconds. It is obvious to those in the art that the current output of the power source will be continuously adjusted by the monitor such that the required current for the battery test is available at any instant during the test).
As to claim 5, Palanisamy discloses wherein the  or one or more analyzed parameters  are selected from the group consisting of the temperature and the level of charge (see claim 1, wherein analyzing temperature in Fig. 6 showing the temperature dependence of battery requirements and battery performance relative to their respective values at room temperature).

Regarding claim 6 Palanisamy discloses a battery 108 as seen in Figs. 1-2 & 4-7 comprising : 
a system including all elements 110-128  in Fig. 1 for managing an operating state of the battery (see column 5, lines 10-40),  the system comprising: 
a memory (ROM & RAM of column 5, line 14) storing therein operational limits of the battery 108, the operational limits (as seen in Fig. 6) depending on parameters of the battery 108, said operational limits delimiting an operational zone in which the battery carries out or one or more use profiles and a non-operational zone in which the battery does not carry out the  oras see in Figs. 6-7, wherein profile of current or voltage having increasing applied current or voltage “ramp up” and decreasing applied current or voltage “ramp down” directions is imposed onto the battery by the charging system and the battery response voltage or current is measured, the state of charge being determined from the current at which gas inside said battery stops evolving in the ramp down direction, see column 7 lines 1-30 and column 8 lines 1-20, also in column 9, lines 35-45, wherein a preset limit of internal resistance of the battery, lower than a preset percentage of original capacity and a state of charge higher than 80%, advises the user to change the battery); and 
a calculator via comparator configured to: determine the parameters of the battery in operation for a given one of the one or more use profiles; compare the operational limits stored in the memory and said parameters in the battery 108 (see steps 4-8 of Fig. 2, wherein the open circuit voltage used in this calculation should be free from polarization. The polarization normally arises from non-uniformity of the electrolyte concentration at or near the electrodes compared with the electrolyte concentration in the bulk. The voltage measured until several minutes after a charge or discharge invariably includes a significant polarization voltage, even though there is no substantial current flowing from or to the battery).
Palaisamy fails to disclose the step of positioning the battery via microprocessor function to place the battery in the operational or non-operational zone.  
In related art, US 2007/0069734 to Eckert et al.  discloses the step of placing the battery in the operational or non-operational zone/loop (see pars. 0021-0023, claims 1 & 8-9). 
It therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the operational status of the battery as disclosed by Palanisamy to be able to position the battery via microprocessor function to place the battery in the operational or non-operational zone as taught by Eckert et al.  as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order to improve battery condition base on the operating state of a battery making it possible to provide the operating state of the battery with respect to a use profile in order in particular to implement actions for acting on the operating parameters of the battery so that it is in a position to satisfy the use profile that is demanded of it (see Eckert et al. ’s pars. 0044, 0047 & 0050). 

Response to Arguments
Applicant’s arguments with respect to above rejected claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
6. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUNG NGUYEN whose telephone number is (571)272-1966.  The examiner can normally be reached on Mon- Friday 8AM - 4:00PM Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Examiner: 	/Trung Nguyen/-Art 2866
			June 4, 2022.
/Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858